                    .                    Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 1 of 21
JS 44 (Rev 06/17)                                                                         CIVIL COVER SHEET
The JS 44 c1v1l cover sheet and the mfonnat1on contained herem neither replace nor supplement the filmg and service ofpleadmgs or other papers as rec1mred by law, except as
provided by local rules of court ThJS form, approved by the Jud1c1al Conference of the United States m September J974, 1s reqmred for the use of the CJerk of Court for the
purpose of m1Uatmg the CIVIi docket sheet (SEE !NSTRUCT10NS ON NFXT PAGE OF THIS FORM)
I. (a) PLAINTIFFS                                                                                                                     DEFENDANTS                                                  .                                -C
                                                                                                                                    SouUieastern-Transportation Authority and Total Transit                                             orp
Cesar B_ocachica, an incapacitated person by Idalia Maldonado, his
guardian
  (b) County of Residence ofF1rst Listed Plamtiff f'hiLa9el2_~§_                                                                      County of Residence of FJrst Listed Defendant                              Ph1ladelQhia __
                                         (EXCEPT IN US PLAINTIFF CASES)                                                                                                   (IN US. Pl.AJNTJFF CAShS ONI.Yi
                                                                                                                                      NOTE         IN LAND CONDEMNATION CASES. USE THE U)C A TION OF
                                                                                                                                                   THE TRACT OF LAND INVOLVED


  (C) Attorneys (} trm Name. Address. and Telephone Number)                                                                           Attorneys (lj Known}
Bernard M Gross                                                                                                                     Edward J. Tuite
Two Penn Center, S e              0                                                                                                 620 Freedom Business Center, Suite 300
Philadelphia, PA 1 102                                                                                                              King of Prussia, PA 19406 610-354-8250

                                                                                                                    III. CITIZENSHIP OF PRINCIPAL                                         PARTIES(Placean 'X''mOneBoxforP/atntfjf
                                                                                                                                (} or Diversity Cases Only/                                          and One Box for Defendant}
CJ I    I_; S Government                                                                                                                                         PTF          DEF                                                    PTF          DEF
            Plamt1ff                                           S. Government Not a Party)                                 C!Uzen of Tins State                   :J I         :J        Incorporated or Pnncip11l Place                :J 4       0 4
                                                                                                                                                                                          of Business In Tius State

:J 2 U S Government                              n4       D1vers1ty                                                       C1ttzen of Another State               :'.J 2       cl    2   Incorporated and Pnnc1pal Place                0          CJ 5
            Defendant                                       (lndica1e C,11zensh1p of Par11es in Item l/lJ                                                                                  ofBusmess In Another State

                                                                                                                                                                 0    3       :J 3      Fore1gn Nation                                 :J6        06


                                                                                                                                             RE/PEN L'PY
0 II OInsurance                                      PERSONAL INJLRY                     PERSONAL INJURY                  cl 625 Drug Related Seizure                n 422 Appeal 28 USC 158                     :J 375 False Clanns Act
cl 120 Manne                                 0       310 A1rplane                  0 365 Personal lnJury -                      of Property 21 t;SC 881              CJ 423 Withdrawal                           0 376 Qm Tam (31 l;SC
CJ 130 Miller Act                            CJ      31 5 A1rplane Product                   Product L1abihty             0 690 Other                                              28 USC 157                             3729(a))
CJ 140 Negot1able Instrument                               Ltabihty                n 367 Health Care/                                                                                                            0 400 State Reapportionment
cl I 50 Recovery of Overpayment 0                    320 Assault, Libel &                    Pharmaceutical                                                          q    "                                  •   0 410 Anntrust
         & Enforcement of Judgment                         Slander                           Personal lnJwy                                                                                                      :J 430 Banks and Bankmg
cl I 5 I Medicare Act              :J                330 Federal Employers                   Product Liab1bty                                                                                                    :J 450 Commerce
:J I 52 Recovery of Defaulted                              Liability               n 368 Asbestos Persona:                                                           :J 835 Patent - AbbreVlated                 CJ 460 Deportation
        Student Loans                        a       340Manne                                !nJury Product                                                                    New Drug Application              cl 470 Rackete~r Influenced and
        (Excludes Veterans)                  :J      34 5 Marmo Product                      Liability                                                               :'.'J 840 Trademark                                 Corrupt Orgamzatlons
cl I 53 Recovery of Overpayment                            Liability                    PERSONAL PROPER TY    ~;,_~_.!.i'a!!B~0:!1...*:;.__;,_.:+,.::...':!lS~O:i.C.LIA~,:!lS.r.s..l.l':1:!R.!l.1..Y1..._-.*-1   n 480 Consumer Credit
        ofVeteran·s Benefits                 0       350 Motor Velucle             :'.'J 370 Other fraud       O 710 Fair Labor Standards            ::J 861 HIA (1395ft)                                      ::J   490 Cable/Sat TV
0 160 Stockholders Su,ts                     n       355 Motor Vehicle             :J 371 Truth m Lendmg                Act                          O 862 Black Lung (923)                                    :J    850 Secunt1es/Commodtt1es/
:J 190 Other Contract                                     Product Liab1hty         0 380 Other Personal        cl 720 Labor/Management                               n
                                                                                                                                                          863 DIWC/DIWW (405(g))                                         Exchange
cl 195 Contract Product Ltabihty             CJ      360 Other Personal                      Property Damage            Relations                    :J 864 SSID Title XVI                                    ·b     890 Other Statutory Actions
:J 196 Pranctuse                                          lnJury                   cl 385 Property Damage      0 740 Rtulway Labor Act               :J 865 RSI (405(g)}                                       :J    891 Agncultural Acts
                                             :'.'J   362 Personal !nJury ·                   Product Liabihty  cl 751 family and Medical                                                                       :J    893 EnVlfomnental Matters

, ,*',''REALPROPERTY                a,
                                                          Medical Mal racnce                                            Leave Act
                                                                                      PRISONER PETITION&-. :J 790 Other Labor L111gat1on
                                                                                                                                                                     i----------~
                                                                                                                                                          FEDERAIJl'l'AX'SUITS'-''"'"'
                                                                                                                                                                                                               :J    895 Freedom of Information
                                                                                                                                                                                                                         Act
:J 210 Land Condemnation                                                                 Habeas Corpus:        cl 791 E.mployee Retirement           cl 870 Taxes (I_; S Plamllff                              :J    896 Arbitration
CJ 220 Foreclosure                                                                  n    463 Aben Detamee              Income Secunty Act                        or Defendant)                                   n   899 Admuustratlve Procedure
:J 230 Rent Lease & E;ectment                                                      0 510 Mot10ns to Vacate                                           0 87 I IRS Third Party                                              Act/Review or Appeal of
:J 240 Torts to Land                                                                         Sentence                                                            26 t:SC 7609                                            Agency Decision
0 245 Tort Product Ltabthty                                                        :'.'J 530 General                                                                                                           :J    950 Const1tut1onal1ty of
:J 290 All Other Real Property                                                     n 535 Death Penalty              . · IMMIGRAT{ N                                                                                      State Statutes
                                                                                         Other:                           n
                                                                                                                  462 'Naturalization Apphcatlon
                                                                                   :J 540 Mandamus & Other n 465 Other Imnugratlon
                                                                                   cl 550 Ci~il Rights                 Actions
                                                                                   cl 555 Pnson Condtllon
                                                                                   :'.'J 560 CIVIi Detainee ·
                                                                                             Conditions of
                                                                                             Confinement


        Ongmal                                                        a       3   Remanded from                   n4      Reinstated or          C'J 5 Transferred from                 '.1 6 Mult1d1stnct                  CJ 8 Mult1d1stnct
        Proceeding                                                                Appellate Court                         Reopened                       Another D1stnct                        L1tigation -                       L1t1gat1on.
                                                                                                                                                         (specify)                              Transfer                           Direct File
                                                      Cite the {; S CIVIi Statute under which you are filing (Do lfot cite jurisdictional statutes unless diversity)
VI. CAt:SE OF ACTIO!'l l-=-P""la::'-'in:"'-tlff:.:..r:::.l:.::::e,::;ad,..,s'-::-v'-"io::,:.18,::.:ta,:iO::.:n...::o;.:..f...:.,42,:._,::U...::S::..:..C::.;.:...:S~e~c;::;tlO::,:.n.:...1.:.:2:....:1.:::;8...:..,1...:e::..:.t.:::;Se~------------,-------
                                                      Bnef descnpt1on of cause
                                                       Cesar M. Bocachica alle es civil ri hts violations of the ADA relatin
VII. REQUESTED IN                                     0 CHECK IF THIS IS A CLASS ACTION           DEMAND $                                                                           CHECK YES only 1
     COMPLAINT:                                          l.,'NDER Rt:LE 23, FR Cv P                                                                                                  JURY DEMAND:
VIII. RELATED CASE(S)
                                                         (See tnstruct10ns)
      IF ANY                                                                                                                                                              DOCKET Nt.:MBER
DA
10/21/2018
FOR OFFICE LSE ONLY

   RECEIPT#                              AMOUNT                                             APPL YING IFP                                             JUDGE                                     MAG Jl:DGE
     .              Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 2 of 21




/)'
    tr(
     /1        11
                               _L
                                         IN THE UNITED STATES DISTRICT COURT
                                      FOR THE EASTER.1". DISTRICT OF PENNSYLVANIA
                                     CASE MA.'"'IAGEMENT TRACK DESIG~ATION FORM
Le .SO-f'      pocrz.. (!,I/ IC. I...) /}N / 1H: tf./-C , I- .,.._f -e...{_
                                                                                         C4lf1I~
                ,

f-e~c,11      ~ ;:J:da..-lia..,).1tUJ,c,nfL~()' f,;~                       ;    48
y'1.rl1 ~                                v.                               ;     a
                           J)      I Tt. It t-J Sf)(:<./.u..fa o,J
...5ou·l-lwa_sl-e.rn       Ter1Q~y111a,,ma...           L (?i"J:                         NO
fJ<-clAorr-k, ({c.PrA) 0-,ric{ T;,k.l jMtlJS.. rr 6 ..,.-·                                    .
            In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
            plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
            filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
            side of this fonn.) In the event that a defendant does not agree with the plaintiff regarding said
            designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
            the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
            to which that defendant believes the case should be assigned.

            SELECT O:\fE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
            (a) Habeas Corpus - Cases brought under 28 C.S.C. § 2241 through§ 2255.                            ( )

            (b) Social Security - Cases requesting review of a decision of the Secretary of Health
                and Human Services denying plaintiff Social Security Benefits.                                  ( )

            (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

            (d) Asbestos - Cases involving claims for personal injury or property damage from
                exposure to asbestos.                                                                           ( )

            (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
                commonly refen-ed to as complex and that need special or intense management by
                the court. (See reverse side of this form for a detailed explanation of special
                management cases.)

            (t) Standard Management - Cases that do not fall into any one of the other tracks.




            Date                                                                     Attorney for

                                                      l;,16 3W         Rdi qq       cw" k@0®0J· e.,..11
            Telephone                                   FAX Number                   E-Mail Address


            (Civ. 660) 10/02




                                                                                                  OCT 26 2018
                            Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 3 of 21

                                                               UNITED ST ATES DISTRICT COI;RT
                                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                              DESIGNATION FORM
                                                                                                                                        18
                       (ro be used by counsel or prose plainrrff to ind/care the category of the case for rhe purpose of assignment 10 the appropriate calendar)

Address of Plaintiff:
                                        Cesar Bocachica and Idalia Maldonado, 515 Magee Ave., Phila., PA 19111
Address of Defendant: SEPTA, 1234 Market Street. 5th Floor, Pt11la, PA 19107, 3099 Orthodox Street, Phila .• PA 19137 (Total Transit Corp}

Place of Accident, Incident or Transaction: _ _ __                                       24th and Oregon Avenue, Phila., PA
                                                                                                                                            -------------

REI.A TED CASE, IF ANY:

Case Number:                                                       Judge------------~                                             Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions

 I.     ls this case related to property mcluded in an earlier numbered suit pending or withm one year                               YesD
        previously terminated action in this court?

2.      Does this case involve the same issue offo.ct 01· grow out of the same transactton as a prior suit                           YesD
        pendmg or within one year previously terminated action in this court?

3       Does this case involve the validity or infringement of a patent already in suit or any earlier                               YesO
        numbered case pending or within one year previously terminated action ofth1s court?

4.      Is this case a second or successive habeas corpus, social security appeal, or prose civil rights
        case filed by the same individual?
                                                                                                                                     Yes   D
I certify that, to my knowledge, .the w1thm case            D   is //2"is not related to any case now pending or within one year prevmusly termmated action m
this court except as noted above                                    'c:.J
                                                                            e-.:-:ap•, ~,, . . .;-~--,.t
                                                                                               .
DATE                                                                         -7,
                                                                       -·    Attohti.}.at•Law I p,.v Se Plaintiff                               Attorney lD. It (if appltcable)


CIVIL: (Plate 11 ,J In one category only)

A               Feder<ll Que.,tion Cnses.                                                       ll.    Diversity Jurisdictio11 Cases:


B
o
  ~-            Indemnity Contract, Marine Contract, and All Other Contracts
                FELA
                                                                                                Ot
                                                                                                D 2.
                                                                                                            Insurance Contract and Other Contracts
                                                                                                            Airplane Personal Injury
        3.     Jones Act-Personal In.Jury                                                       D 3         Assault, Defamation
D       4.      Antitrust                                                                       D 4.        Marine Personal Injury
        5.  Patent                                                                              D s         Motor Vehicle Personal Injury
        6.  Labor-Management Relations                                                          D 6         Other Personal Injury (Please specify)
        7, Civil Rights                                                                         D 7         Products Liability
        8. Habeas Corpus                                                                        D s.        Products Liability - Asbestos
        9. Securities Act(s) Cases                                                              D           All other Diversity Cases
B
D
        10. Socrnl Security Review Cases
        ti. All other Federal Question Cases
                                                                                                       9
                                                                                                            (Please specify) _

                (Please specify) - - - - - - - - - - - - - - - - -



                                                                              ARBITRATION CERTIFICATION
                                                     (The effect of this certrficat1on is to remove the case ji·om e/tgibiltty for al"bitrano11.}

I,      - - - - - - - - - - - - - - - _. counsel of record or prose plaintiff, do hereby certify


      D        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
               exceed the sum of $150,000.00 exclusive of mterest and costs

      D        Relief other than monetary damages 1s sought.


DATE.
                                                                             Attorney-at-Law I Pro Se Plaintiff                                Artol'lley l.D # (if applicable)

NOTE A trial de novo will be a tnal by Jury only if there has been comp:iance With F .RC P            38

C/1• 609 (:itJOJ&}


                                             OCT 26 2018
         Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 4 of 21
 ·                  1P
             brc_
ilf (J5                IN THE lJNITED STATES DISTRICT COCRT
                         EASTER~ DISTRICT OF PENNSYLVANIA

CESAR M. BOCACHICA, an
Incapacitated person by IDALIA
MALDONADO, his guardian
V.
SOUTIIEASTERN PE}..TN'SYLV ANIA
TRANSPORTATION AUTHORITY
(SEPT A) and TOTAL TRANSIT CORP.
                                                                 18
 DEFENDANTS, SEPT A AND TOT AL TRA~SIT CORP'S ~OTICE OF REMOVAL OF
 CIVIL ACTION TO FEDERAL COURT, EASTERN DISTRICT OF PENNSYLVANIA


       Defendants, Southeastern Pennsylvania Transportation Authority (hereinafter "SEPTA")

and Defendant Total Transit Corp. hereby file this Notice of Removal of the instant matter from

the Court of Common Pleas of Philadelphia County, Pennsylvania, where it is now pending to

the United States District Court for the Eastern District of Pennsylvania and in support thereof

avers as follows:

       1. This matter involves an action filed by Plaintiff, Cesar M. Bocachica, an

incapacitated person by Idalia Maldonado, his guardian in connection with an incident that took

place on June 4, 2018 involving a CCTC Connect Paratransit vehicle.

       2. Plaintiff filed a Civil Action Complaint in the Court of Common Pleas of

Philadelphia County, Pennsylvania, titled Cesar M. Bocachica, an incapacitated person by Idalia

:\iialdonado, his guardian v. Southeastern Pennsylvania Transportation Authority (SEPT A) and

Total Transit Corp. and docketed as case number 180902339. A true and correct copy of

Plaintiffs' Complaint from the State Court is attached hereto and marked as Exhibit "A". A true

and correct copy of the Court of Common Pleas docket is attached hereto and marked as Exhibit

"B".
         Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 5 of 21



       3. The documents attached hereto as Exhibit "A" constitute all of the pleadings served

upon Defendants in this action. In the Complaint, Plaintiff alleges the following:

               16. Defendants, SEPT A and TOT AL are governmental entities
               and/or businesses providing demand-response paratransit services
               for individuals with disabilities and Defendants' operations affect
               commerce. Consequently, SEPTA and/or TOTAL are subject to
               Title III of the Americans for Disabilities Act ("ADA"), 42 U.S.C.
               §12181, et seq, in particular Section 304 thereof, 42 U.S.C.
               §12184.

               17. The conduct previously alleged in Count One violates Title III
               of the ADA and the Federal Regulations promulgated pursuant to
               Title III, 28 C.F.R. part 36 and 49, C.F.R. parts 27, 37, and 38.

               18. Title III of the ADA prohibits, inter alia, governmental entities
               primarily engaged in the business of transporting people with
               special needs and/or disabilities whose operations affect commerce
               from this community from discriminating against individuals with
               disabilities on the basis of their disability, and guarantees to them
               full and equal enjoyment of specified public transportation
               services.

               19. Defendants, SEPTA and/or TOTAL have violated Title III of
               the ADA by, inter alia, failure to operate a service in a non-
               discriminatory manner, failing to insure that individuals with
               disabilities affecting their ability to ambulate and who use
               wheelchairs, have non-discriminatory, safe access to vehicle
               transportation services; and failing to insure that personnel are
               trained to be proficient regarding the safe operation of vehicles and
               equipment and with regard to the provision of respectful and
               courteous and proper service to passengers with disabilities.



       4. This Court has original jurisdiction of this action of the provisions of 28 U.S.C.

§ 1331, and it is one which may be removed to this Court by SEPTA and TOTAL pursuant to the

provisions of28 U.S.C. § 1441 (b) and that involves a matter arising under the United States

Constitution and/or the laws of the Cnited States.

       5. In accordance with 28 U.S.C. §1446(b), this Notice of Removal is filed within thirty

(30) days after service upon Defendants.
          Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 6 of 21



        6. Written notice of the filing of the Notice of Removal was provided to Plaintiff and a

copy of this Notice of Removal and supporting papers will be filed with the Clerk of the State

Court, as provided by 28 C.S.C. § 1446(d).

        WHEREFORE, Defendants, Southeastern Pennsylvania Transportation Authority and

Total Transit Corp., pray that the above-described action against in the Court of Common Pleas

of Philadelphia County, Pennsylvania, be removed to this Court.


                                                     MARSHALL, DE~'"EHEY, WARNER,
                                                     COLEMAN AND GOGGIN



                                             BY:
                                                    Edward J. Tuite, Esquirl
                                                    State I.D. No. 34631
                                                    620 Freedom Business Center, Suite 300
                                                    King of Prussia, PA 19406


DATE:    /~P,)<t
LEGAL/119074384 vi
          Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 7 of 21
•


                                        VERIFICATION

       EDWARD J. TUITE, ESQUIRE hereby verifies that he is the attorney for Defendants,

Southeastern Pennsylvania Transportation Authority and Total Transit Corp. in the

aforementioned matter; that the facts set forth in the foregoing Notice of the Removal of the

above captioned action to this Court pursuant to 28 C.S.C. § 1441 and§ 1446 and the same are

true and correct to the best of his knowledge, information and belief; and that these statements
          Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 8 of 21
 •



                        IN THE L'NITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

CESAR M. BOCACHICA, an
Incapacitated person by IDALIA
MALDONADO, his guardian
V.
SOUTHEASTERN PENNSYLVANIA
TRANSPORTATION AUTHORITY
(SEPTA) and TOTAL TRANSIT CORP.


                                    CERTIFICATE OF SERVICE

       I, Edward J. Tuite, certify that on this date, I served a copy of Notice of the Removal of

the above captioned action to this Court pursuant to 28 U .S.C. § 1441 and § 1446 via electronic

filing, to the following counsel:

Bernard M. Gross, Esquire
Two Penn Center, Suite 1820
1500 JFK Blvd.
Philadelphia, PA 19102




                                                     :0L~::;~
                                                     :\1ARSHALL DE~EHEY WARNER



                                                     8      Edward J. Tuite, Esquire
                                                            Attorney for Defendants SEPTA and
                                                            Total Transit Corp.
t   l   Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 9 of 21



            .




        EXHIBIT "A"
                      Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 10 of 21


          Court of Common Pleas of Philadelphia County
                        Trial Division
                            Civil Cover Sheet
r···
 PtAltsT1FF$ NAME                                                                                            DEFENDANT'S NAME
   CE:SAR M. !30CACH:CA                                                                                           SE:P~A

                                            ·--    ••••_ , _ _#
                                                                                                                                                                                                                                         .         '
                                                                                                                                                                                                                                              ~·--.f

 PLAINT<FPS ADDRESS
     ::,1S MAGEE AVENUE
                                                                                                             DEFENDANTS ADDRESS
                                                                                                                  1234 MARKET STBEET ST!! FLOOR                                                                                                    '
     PHZLADELPH;A PA 19:l:                                                                                        PHILADELPHIA PA 19107

 P:.AINTJFF'S '<AME                                                                                       : Of.Fl:NDANT'S NAME
     I:Jf,L!A MALDONADO                                                                                          TOTAL TRANSIT CORP
                                                                                                                                                                                                                                              _J
 ?:.A1r..Tll'!"S ADDRESS                                                                                 ')" DEFENDANT'S ADORE SS                                                                                                                  I
     :'> l::, !".AGEE AVENS.:E                                                                                    3099 ORTHO:>OX S':'REET
  PhI:::.ACELPn:A PA 191:l                                                                                       PHlLADEl..PHIA PA 19137

                                                                                                         l DEFE"IOANT'S !sAME
                                                                                                         i

Pi.A!NT1F!"S ADDRESS                                                                                         DE.Fl;;NOANT'S ADDRESS




                                                                                                    •'   ...... _ ~   "   ¥    ••-,     -·-·'        ~   A..,.,_,,    ,_   -   H                                        -·~       •   _ _,,•"I'
 TOTA. NUMBE.il OF ?LAINT!FFS                      ' TOT AL NVMBf;R OF OeFeNOANTS                 COMMENCEMENT OF ACTION


                   2                                                             2
                                                                                                  liJ Complaint                                      O Pet1t1on Action               O Nouce of Appeal
                                                                                              :D         Writ of Summons                             D Transfer From Other Jurisdictions
                                                                                                                              ....... -·- ___ ....,._,,...           _ _ _,_,..,,__. - - ·   "''" - .. ·-· - - - - - - - -                   • ··--t
 AMOVNT IN CONTROVERS't                       COURT PROGRAMS

                                            :D      Arb1tn:mon                         0 Mass Tort                                                   0         Commerce                           D   Settlement
 0     $50,000 00 or less                   :0 Jury                                    0 Snv,ngs Acuon                                              D          Mmor Court Appeal                  D   Mmors
 [xJ More than $50.000 00                    1iJ                                       0 Petition                                                   D                                             0

CASE TYPE ANO COD!:.
                                             D
                                                    Non-Jury
                                                    Other
                                                       .....   ______ ..___----
                                                                            ______ -- ----
                                                                             ,        ---·---··· -----
                                                                                      ---···---                               --·· - -.. ---        _
                                                                                                                                         -... ..._. ___-·-·
                                                                                                                                                               ~tatutory Appeals
                                                                                                                                                               -- ... . --·---- -·-·
                                                                                                                                                        ..... ---··-----·-
                                                                                                                                                                                                      \v/0/Sun,val

                                                                                                                                                                                                            ........   ---~·
     2V - MC~OR VEHICLE ACCIDENT

          ',_,..       "'      ..,   V,•   - - - - -   AW.,_    -   '

 ST A• JTORY llAS,S ,QR CAuSE Of' ACTION




RE ..A Tf-0 Pf.taOING CASES (WST BY CAS1' CAPT10N AND DOCKET 111\JMBER)
                                                                                             -··- ·- AlEO------·-                                                                  <"   ·--·-·---·    -··

                                                                                                                                                                                     ,s C1<St SUBJECT TO
                                                                                                                                                                                                            --         --    ..



                                                                                                                                                                                   l COORDINATION OROER?
                                       RECEIVED                                                  PROPROTHY                                                                                        Y6S                  '<0

                                                                                             SEP 18 2018
                               SEP 2 7 2018
                                                                                                   M.BRYANT
                             !NTA>(-EifttflEL UNH- --
TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant. CESPi.R M BOC.ll,CHICA                                                                                            IDALIA
                                                                                                                          t•tr.LDONADC
Papers may be served at the address set forth below.

NAME OF PLA1"1TIFFS1PFI~ ONER S/APPl?LLANTS ATTORNE.Y                                                    AOORESS
  SCRNARC M. GROSS                                                                                   I       7WO ?E~N CENTER
                                                                                                             SCITE :a2C
FkONe NUM8fR                                           , ;:AX NUMSER                                         1sea                Jf:'K          B:..vo
  !21:ilS6,-36QQ                                       : (2l:il561-30CO                                      PHILADELPHIA PA 19:C2

SUPRl!"<lf COURT •OENT•F<CATION NO                                                                   , E"MAIL ADDRESS

 2571                                                                                                        Jim@bernardmgross.com
                                                                                                     I
S•GNATUR€' OF •!LING ATTORNEY OR PARTY                                                               ' DATE SUBMlTTE 0
 BERNARD GROSS
                                                                                                             7uesday, Septerber 18, 2016, 03:28 pm
                                                                            FINAL COPY (Approved by the Prothonotary Clerk)
       Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 11 of 21




 LAW OFFICES
 BERNARD M. GROSS, P.C.
 Two Penn Center
 1500 JFK Blvd., Suite 1820
 Philadelphia, PA 19102
 Phone: 215-561-3600/Fax: 215-561-3000

 CESAR M. BOCACHICA, an incapacitated                                          COURT OF COMMON PLEAS
 person by IDALIA MALDONADO, his                                               PHILADELPHIA COUNTY
guardian
515 Magee Avenue                                                                 SEPTEMBER              TERM, 2018
Philadelphia, PA 19111
            v.                                                                 NO.        2339
SOUTHEASTERN PENNSYLVANIA
TRANSPORTATION AUTHORITY(SEPTA)
1234 Market Street, 5th Floor
Philadelphia, PA 19107
                and
TOTAL TRANSIT CORP.
3099 Orthodox Street
Philadelphia, PA 19137
                                                       CIVIL ACTION
         PLAINTIFF(S) DECLINE(S) TO PROVIDE INFORMATION REGARDING DATE OF BIRTH

               NOTICE                                                                  AVISO
  You have been sued in court If you Wish to defend against         Le han demandado a usted en la carte. Sf usted qulere
the claims set forth In the followfng pages, you must take        def11nd11rse de estas demandas expuesta1 en las paglnas
action within twenty (20) days after this complaint and noUce     slgukln!ff, usted Ilene veinte (20) din, de plazo al partlr de 111
are served, by entertng a written appearance personally or by     fec:h1 de la demanda y la notification. Hace falta auntar una
attorney and filfng In writing with the court your defenses or    c:omparencla ascrlta o en persona o con un abogado y
objections to the claims set forth against you. You 1r1 warned    entregar a la c:orte en fonna uscrita sus derensas o sus
that If you fll!I to do so the case may proceed without you and   obJetclones a las demandas en contra de 1u persona. Sea
a Judgment may be entered against you by the court without        avlsado que sl usted no st deflende, la c:orte toman:i medld111
further notice for any money claimed In the compfalnt or for      y puede c:ontfnuar fa damanda en contra suya sin prevlo avlso
any other cf aim or rellef requested by the plafntiff You may     o notlllcaclon. Ademas, la c:orte puede decidfr a favor del
lose money or property or other tights important to you.          demandante y requlere que usted cumpl11 con todas las
                                                                  provlslones de esta demanda. Usted puede perder dlnero o
  YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT                    sus propledades u ostro1 darechos importantes para usted.
ONCE. IF YOU 00 NOT HAVE A LAWYER OR CANNOT
AFFORD ONE. GO TO OR TELEPHONE THE OFFICE SET                       LLEVE ESTA OEMANDA A UN ABOGADO
FORTH BELOW TO FIND OUT WHERE YOU CAN GET                         INMEDIATAMENTE. SI NO TIENE ABOGADO OSI NO
LEGAL HELP. THIS OFFICE CAN PROVIDE YOU WITH                      TIENE EL OINERO SUFICIENTE DE PAGAR TAL
INFORMATION ABOUT HIRING A LAWYER,                                SERVICIO, VAYA EN PERSONA O UAMA POR TELEFONO
                                                                  A LA OFICINA CUYA DIRECCION SE ENCUENTRA
  If YOU CANNOT AFFORD TO HIRf; A 1.AWYER THIS                    ESCRITA ABA.10 PARA AVERIGUAR DONDE SE PUEDE
OFFICE MAY BE ABLE TO PROVIDE YOU W1TH                            CONSEGUIR ASISTENCIA LEGAL.
INFORMATION ABOlIT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A                           ASSOCIACION DE LICENDIAOOS DE FILADELFIA
REDUCED FEE OR NO FEE. .                                          SERVICIO DE REFENCIA E INFORMACION LEGAL
                                                                  One Reading Center
 PHILADELPHIA BAR ASSOCIATION                                     Ffladattia, Pennsylvania 19017
 LAWYER REFERRAL and INFORMATION SERVICE                          Telefono: (215) 238-6333
 One Reading Center
 Philadelphia, Pennsylvanla 1'1107
 (215) 238-6333


                                                                                                                            Casi! ID·   180902339
     Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 12 of 21




        1.      Plaintiff, Cesar M. Bocachica, Is an incapacitated, special needs adult
 individual by reason of being legally blind and having profound mental retardation marked
 by cerebral palsy, congenital hydrocephalus, obstructive hydrocephalus, seizure disorder
 and development delay, residing at 515 Magee Avenue, Philadelphia, PA 19111.

       2.      Idalia Maldonado is an adult individual residing at 515 Magee Avenue,
 Philadelphia, PA 19111. Ms. Maldonado is the guardian of the incapacitated Plaintiff,
 Cesar M. Bocachica.

        3.      Defendant, Southeastern Pennsylvania Transportation Authority, (hereinafter
 referred to as "SEPTA") is a governmental entity doing business in the City and County of
 Philadelphia, Commonwealth of Pennsylvania, having it's principal business office located
 at 1234 Market Street, 5th Floor, Philadelphia, PA 19107.

       4.     Defendant, Total Transit Corp., (hereinafter referred to as MTOTAL'1 is a
corporation doing business in the City and County of Philadelphia, Commonwealth of
Pennsylvania, having it's principal regional business office located at 3099 Orthodox
Street, Philadelphia, PA 19137.

      5.     At all times material, Defendants SEPTA and TOTAL, were for.profit
businesses that inter alia provided transportation services for special needs individuals In
and about the City of Philadelphia, by and through the ownership, lease, operation and/or
maintenance of a fleet of CCT Connect paratransit vehicles.

        6.    At all times material to the below referenced accident involving the Plaintiff,
Defendant, SEPTA, acted or failed to act by and through its agents, servants, workmen
and/or employees who were then and there acting within the scope of their authority and/or
within the course of their employment with Defendant, SEPTA. in furtherance of SEPTA's
business and on behalf of SEPTA.

        7.   At all times material to the below referenced accident involving the Plaintiff,
Defendant, TOTAL, acted or failed to act by and through its agents, servants, workmen
and/or employees who were then and there acting within the scope of their authority and/or
within the course of their employment with Defendant, TOTAL, in furtherance of TOTAL's
business and on behalf of TOTAL.

      8.     At all times material, Defendants individually and/or collectively acted as
common carriers, owing the highest duty of care to their special needs and/or incapacitated
passengers.

       9.     At all times material, Plaintiff, Cesar M. Bocachica was a passenger and
business invitee In Defendant's CCT Connect paratransit vehicle #6780, which was being
operated and controlled by an as of yet unidentified driver, who was operating said vehicle
and all vehicle restraint systems and devices as the agent, servant, workman and/or
employee with Defendants, or either Defendant, within the course and scope of his/her
authority and/or employment with Defendants.



                                                                                       Case ID· 180902339
    Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 13 of 21




          10.   On or about June 4, 2018, at approximately 3:00 p.m. the as yet identified
 operator of the CCT Connect paratransit vehicle #6780, owned and operated by
 Defendants, did in the regular course of attending to Plaintiffs transportation needs, load
 Plaintiff who was then and there situated in a wheel chair, onto the CCT Connect vehicle
 by way of a mechanized lift, but after loading the Plaintiff onto the aforementioned vehicle,
the operator failed to properly secure, harness, fasten and/or stabilize Plaintiff's wheel chair
and/or person within the van, and as a result, soon after the operator started driving the
van, at or about the intersection of 24th Street and Oregon Avenue, in Philadelphia, and
while the van was in motion and accelerating, Plaintiff's wheelchair toppled over
backwards, Plaintiffs feet were thrown over his head and the back of Plaintiffs chair
landed violently onto the floor of the van as a result of which, Plaintiff suffered severe
injuries hereinafter described.

                                          COUNT I

                        CESAR M. BOCACHICA v. DEFENDANTS

                                       NEGLIGENCE

        11.   Plaintiff, Cesar M. Bocachica hereby incorporates by reference the
allegations contained in the above referenced paragraphs, inclusive as fully as though the
same were herein set forth at length.

       12.     The aforementioned accident was caused by the negligence and
carelessness of the Defendants, by and through their agent, servant and/or employee,
acting within the course and scope of his/her agency and/or employment with Defendants,
which consisted of the following:

              (a)    failing to properly secure, harness, fasten and/or stabilize Plaintiff's
                     wheel chair and/or person within the van;

             (b)     failing to supervise Plaintiff, a special needs individual, so as to keep
                      him reasonably safe from risk of harm or injury;

             (c)     failing to inspect Plaintiff's attachment to the interior of said van to
                     adequately to ensure that Plaintiff, a special needs individual, was
                     properly secured within the van and safe;

           (d)       failing to provide and maintain proper supervision of Plaintiff, a special
                     needs individual, before Plaintiff toppled over;

             (e)     failing to provide and maintain proper safety measures and
                     precautions relating to the security and safety of the Plaintiff before
                     operating the vehicle;

                                              2



                                                                                          Case ID·   18090233':l
     Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 14 of 21




               (f)    failing to properly and adequately hire and/or instruct the operator of
                      the van as to the safe and proper procedure for securing wheel chair
                      bound special needs individuals to ensure their security safety during
                      the operation of the vehicle;

               (g)    failing to operate the van at a safe speed, and in a safe and
                       reasonable manner under the conditions presenting;

               (h)    failing to use due care under the circumstances;

               (i)    violating applicable and pertinent statutes and ordinances;

               (J)    such other acts or omissions which will or may be discovered
                      during the course of discovery in this litigation.

        13.     By reason of the above described occurrence, Plaintiff sustained serious
bodily injuries to his head, body and extremities, some or all of which are or may be
permanent including, but not limited to, acute left-sided back pain, hemoptysls, coughing
up blood, passing blood, fever, pulmonary contusion and severe shock to the nerves and
nervous system, as a result of which Plaintiff has suffered, still suffers and will continue to
suffer for an indefinite time in the future, and which have prevented Plaintiff from attending
to Plaintiff's daily duties and avocations, all to Plaintiff's great damage and loss.

       14.    As a result of the injuries herein above described, Plaintiff was and will
continue to be obliged to expend various sums of money for medicine and medical
treatment in and about endeavoring to treat Plaintiff of said injuries, all to Plaintitrs great
financial damage and loss.

               WHEREFORE, Plaintiff demands judgment against Defendants in a sum in
excess of Fifty Thousand Dollars ($50,000.00). The amount sued upon is In excess of that
requiring submission to Compulsory Arbitration.

                                          COUNT II

                       CESAR M. BOCACHICA v. DEFENDANTS

        15.   The Plaintiff, Cesar M. Bocachica, hereby incorporates by reference, the
allegations contained in above referenced paragraphs, inclusive, as fully as though the
same were herein set forth at length.

        16.      Defendants, SEPTA and TOTAL are governmental entities and/or businesses
providing demand-response paratransit services for individuals with disabilities and
Defendants' operations affect commerce. Consequently, SEPTA and/or TOTAL are subject
to Title Ill of the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12181, et. seq., in


                                              3



                                                                                         Case ID·   18090233Y
           Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 15 of 21

. '




      particular§ 304 thereof, 42 U.S.C. § 12184.

             17. The conduct previously alleged in Count I violates Title 111 of the ADA and the
      Federal Regulations promulgated pursuant to Title Ill, 28 C.F.R. part 36 and 49, C.F.R.
      parts 27, 37 and 38.

              18.    Title Ill of the ADA prohibits, inter a/ia, governmental entities primarily
      engaged in the business of transporting people with special needs and/or disabilities
      whose operations affect commerce from this community from discriminating against
      individuals with disabilities on the basis of their disability, and guarantees to them full and
      equal enjoyment of specified public transportation services.

               19.     Defendants SEPTA and/or TOTAL have violated Title Ill of the ADA by, inter
      a/ia, failing to operate their services in a non-discriminatory manner, failing to ensure that
      individuals with disabilities effecting their ability to ambulate and who use wheelchairs,
      have non-discriminatory, safe access to vehicle transportation services; and failing to
      ensure that personnel are trained to be proficient regarding the safe operation of vehicles
      and equipment and with regard to the provision of respectful and courteous and proper
      service to passengers with disabilities.

           20.        By their actions in failing to protect Plaintiff, Defendants, SEPTA and TOTAL,
      violated Title Ill of the ADA and engaged in reckless, wanton and outrageous conduct done
      with reckless Indifference to the interests of the Plaintiff and others similarly situated.

             21.     As a direct result of Defendants' reckless and wanton conduct done with
      reckless indifference to the interest of the Plaintiff, Plaintiff sustained the injuries, damages,
      and losses set forth above.

              WHEREFORE, Plaintiff demands judgment against Defendants in a sum in excess
      of Fifty Thousand Dollars ($50,000.00). The amount sued upon is in excess of that
      requiring submission to Compulsory Arbitration.

                                                          LAW/OFFICES
                                                          BE ~ARD M. GROSS, P.C.
                                                           BY

                                                          B      A     M. GROSS, 1.0.
                                                          T o P n Center
                                                          1500 FK Blvd., Suite 1820
                                                          Phila pbJa, PA 19102
                                                          Phone: {215) 561-3600
                                                          Fax: (215) 561-3000
                                                          Attorney for Plaintiffs


                                                      4



                                                                                                 Case ID:   1809023:1';1
        Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 16 of 21

. '




                                         VERIFICATION



             IOALIA MALDONADO, being duly sworn according to law, deposes and says that

      she is the guardian ad lltem of CESAR M. BOCACHICA, the incapacitated person In this

      action, that she takes this Verification on his behalf as his guardian, to the facts set forth

      in tt"!e foregoing Civil Action Complalnt are true and correct to the best of her knowledge,

      information and belief.
•            This statement Is made subject to the penalties of 18 Pa. C.S. Section 4904 relating

      to unswom falslflcation to authorities.




                                                 (fM)   ~a~QZ<Y~
                                                        JDALfA MALDONADO




                                                                                                 Case ID: 180901339
        Case 2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 17 of 21
'   '




        EXHIBIT "B"
               Case
      C~vil Docket    2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 18 of 21 Page 1 of 4
                   Report
_,




        ~ The Philadelphia Courts                                                 IINo Items in   Carta!•£i•IJI   etuite

        V Civil Docket Access                                                                  Civil Docket Report
                                                       A $5 Convenience fee will be added to the transaction at checkout

       Case Description

         Case ID:            180902339
         Case Caption:       BOCACHICA ETAL VS SEPTA ETAL
         Filing Date:        Tuesday, September 18th, 2018
         Court:              MAJOR NON JURY EXPEDITED
         Location:           City Hall
         Jury:               NON JURY
         Case Type:          MOTOR VEHICLE ACCIDENT
         Status:             WAITING TO LIST CASE MGMT CONF

       Related Cases

       No related cases were found.

      Case Event Schedule

      No case events were found.

      Case motions

      No case motions were found.

      Case Parties

                                                  Expn
            Seq#                       Assoc                    Type                         Name
                                                  Date
                  1                                             ATTORNEY FOR                 GROSS.BERNARD
                                                                PLAINTIFF                    M
       Address: TWO PENN                           Aliases: none
                CENTER
                SUITE 1820
                1500 JFK BLVD
                PHILADELPHIA PA
                19102
                (215)561-3600


                  2                           1                 PLAINTIFF                    BOCACHICA,
                                                                                             CESAR M




     https://fjdefile.phila.gov/efsfjd/zk __ fjd _public_ qry __ 03 .zp _dktrpt_ frames                     10/25/2018
          Case
 C~vil Docket    2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 19 of 21 Page 2 of 4
              Report




   Address: 515 MAGEE AVE                    Aliases:     none
            PHILADELPHIA PA
            19111


             3                          1                 PARENT NATURAL             MALDONADO,
                                                          GUARDIAN-PLF               IDALIA

   Address: 515 MAGEE AVE                    Aliases:     none
            PHILADELPHIA PA
            19111


             4                                            DEFENDANT                  SEPTA

   Address: 1234 MARKET ST                   Aliases:     none
            5TH FLOOR
            PHILADELPHIA PA
            19107


             5                                            DEFENDANT                 TOTAL TRANSIT
                                                                                    CORP
   Address: 3099 ORTHODOX                    Aliases:    none
            ST
            PHILADELPHIA PA
            19137


             6                                           TEAM LEADER                SHIRDAN-HARRIS,
                                                                                    LISETTE
  Address: 692 CITY HALL                     Aliases:    none
           PHILADELPHIA PA
           19107



 Docket Entries

  Filing                                                                      Disposition Approval/
                     Docket Type                       Filing Party
  Date/Time                                                                      Amount Entry Date
  18-SEP-2018 ACTIVE CASE                                                                18-SEP-2018
  03:28 PM                                                                               04:52 PM
          Docket
                  E-Filing Number: 1809037434
           Entry:




https://fjdefile.phila.gov/efsfjd/zk _ fjd _public_ qry _ 03.zp _ dktrpt_frames                10/25/2018
           Case
 Ci.ril Docket    2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 20 of 21 Page 3 of 4
               Report




   18-SEP-2018       COMMENCEMENT OF                   GROSS,                                                18-SEP-2018
   03:28 PM          CIVIL ACTION                      BERNARD M                                             04:52 PM

    Documents: J. Click hnk(s) to preview/purchase the
                      documents
                                                                          .. ~ crick HERE to pureha$e •U documents
                                                                             ,, • • related to tlli$ one docket errt,y
                                                                                                                                                 I
                      Final Cover

           Docket
            Entry:
                     none.


   18-SEP-2018       COMPLAINT FILED                  . GROSS,                                               18-SEP-2018
   03:28 PM          NOTICE GIVEN                       BERNARD M                                            04:52 PM

    Documents: J. Click lmk(s) to preview/purchase the
                      documents
                                                                            ~ Click HERE to purcll11w •II dacument!li
                                                                           · • • rel-1:ed to tt:li!li one docket entry
                                                                                                                                                 I
                      corn12la1nt against seQta Qdf

          Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS
           Entry: AFTER SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED.


  18-SEP-2018 WAITING TO LIST CASE GROSS,                                                                    18-SEP-2018
  03:28 PM    MGMTCONF             BERNARD M                                                                 04:52 PM
          Docket
           Entry:
                     none.


  27-SEP-2018        AFFIDAVIT OF                     GROSS,                                                27-SEP-2018
  11 :44 AM          SERVICE FILED                    BERNARD M                                             12:00 PM
    Documents: J. Click link(s) to preview/purchase the                     .'.\ii;, Click HERE to purchll!$& .n d!l(:Ulllfflts
                                                                         · · • • related to tlli!li 011e diOCket entry
                                                                                                                                             J
                     documents                                                    · - ,w,,..,, _ _ _ _ .. .,, .. ,. • - - - - ' " " .,.,.,,._.


                     boca aff 20180927103935 Qdf

                  AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON SEPTA
          Docket
                  BY PERSONAL SERVICE ON 09/27/2018 FILED. (FILED ON BEHALF OF
           Entry:
                  IDALIA MALDONADO AND CESAR M BOCACHICA)


  01-0CT-2018 AFFIDAVIT OF                            GROSS,                                                01-0CT-2018
  09:18 AM    SERVICE FILED                           BERNARD M                                             10:35 AM
   Documents: J. CIiek link(s) to preview/purchase the
                     documents
                                                                       ~ Click HERE to purchase all
                                                                        • _rel;ated to tlli, one docket entry ..
                                                                                                                           doctz':::_J
                     boca 20181001081305 Qdf

                 AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON TOTAL
          Docket TRANSIT CORP BY PERSONAL SERVICE ON 09/29/2018 FILED.




https://fjdefile.phila.gov/efsfjd/zk _fjd _public_ qry _03 .zp_ dktrpt_frames                                               10/25/2018
.              Case
     Ci\'il Docket   2:18-cv-04614-ER Document 1 Filed 10/26/18 Page 21 of 21 Page 4 of 4
                   Report




                Entry: (FILED ON BEHALF OF !DALIA MALDONADO AND CESAR M
                       BOCACHICA)




                                                                      .. Case Parties   .. Docket Entries




    https://fjdefile.phila.gov/efsfjd/zk_ fjd_ public_qry_ 03.zp _dktrpt_ frames                            I 0/25/2018
